CARE BIFBRBBONES DeeGHTaRn +376 FiLeoHSi41 PRage dpi 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

V.
No. 19-CR-10080-NMG
ROBERT ZANGRILLO,

Defendant

Nee ee eS

 

ROBERT ZANGRILLO’S ASSENTED-TO MOTION FOR RELEASE OF BAIL AND
RETURN OF PASSPORT

Now comes the Defendant Robert Zangrillo, by and through undersigned counsel, and
hereby respectfully moves this Honorable Court for an Order directing the Clerk for the District of
Massachusetts to release Mr. Zangrillo’s $50,000 cash bond and to return his passport.

On March 11, 2019, Mr. Zangrillo was charged by Criminal Complaint in the instant matter.
See Dkt. 3. On March 12, 2019, Mr. Zangrillo was arrested in the Southern District of Florida and
released pursuant to a $500,000 appearance bond of which 10% (or $50,000) was to be collateralized
with cash. See United States v. Zangrillo, 19-mj-02297-JJO, Dkt. 6. Consistent with his conditions
of release, Mr. Zangrillo deposited $50,000 with the Southern District of Florida and also
surrendered his passport. See id. On March 29, 2019, Mr. Zangrillo’s appearance bond was adopted
by Chief Magistrate Judge Kelley and transferred to the District of Massachusetts. See Dkt. 268 and
269.

On January 20, 2021, Mr. Zangrillo was granted a pardon by the former President of the
United States. Pursuant to Fed. R. Crim. P. 48(a), the Government requested this Honorable Court to

dismiss the charges pending against Mr. Zangrillo on February 9, 2021. See Dkt. 1723. This

WM torr OO Sid les SOT 2/1 2/2 |
